UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2341


SALLY DEE DIRICO,

                        Plaintiff – Appellant,

          v.

VIRGINIA   DEPARTMENT   OF  TRANSPORTATION,   Christiansburg
Residency; DAVID CLARKE, VDOT Christiansburg Residency;
STACY KEITH; DONNA GRAHAM, VDOT Salem District,

                        Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:13-cv-00440-SGW)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sally Dee DiRico, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sally Dee DiRico seeks to appeal the district court’s

order dismissing her in forma pauperis employment discrimination

action without prejudice for failure to state a claim, pursuant

to   28    U.S.C.    § 1915(e)(2)(B)(ii)           (2012).            This   court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and     certain    interlocutory        and       collateral      orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan     Corp.,    337   U.S.    541,    545-46      (1949).         The   order

DiRico     seeks    to   appeal     is     neither       a    final     order    nor    an

appealable interlocutory or collateral order, as DiRico may be

able to save her action by amending her complaint to cure the

pleading    deficiencies       that       were    identified      by     the    district

court.     Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                DISMISSED




                                            2